935 F.2d 1285Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Leonard CARTER, Plaintiff-Appellant,v.Edward W. MURRAY, Director, Clarence L. Jackson, D.A.Garraghty, B.I. Pinchbeck, Linda W. Galloway, C.W.Fitzgerald, Defendants-Appellees.
No. 91-7535.
United States Court of Appeals, Fourth Circuit.
Submitted June 3, 1991.Decided June 20, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Richard L. Williams, District Judge.  (CA-91-46-3)
Leonard Carter, appellant pro se.
E.D.Va.
AFFIRMED.
Before WIDENER, MURNAGHAN and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Leonard Carter appeals from the district court order that he particularize his claim.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, although we grant leave to proceed in forma pauperis on appeal, we affirm on the reasoning of the district court.  Carter v. Murray, CA-91-46-3 (E.D.Va. Mar. 6, 1991).  We deny Carter's motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.